Exhibit 10.19

 

RIGEL PHARMACEUTICALS, INC.

 

2000 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

 

ADOPTED AUGUST 18, 2000

APPROVED BY STOCKHOLDERS SEPTEMBER 11, 2000

EFFECTIVE DATE: DECEMBER 4, 2000

AMENDED AND RESTATED APRIL 24, 2003

AMENDED AND RESTATED JUNE 20, 2003

APPROVED BY STOCKHOLDERS JUNE 20, 2003

AMENDED AND RESTATED APRIL 22, 2005

APPROVED BY STOCKHOLDERS JUNE 2, 2005

AMENDED AND RESTATED JANUARY 31, 2007

APPROVED BY STOCKHOLDERS MAY 31, 2007

AMENDED AND RESTATED SEPTEMBER 18, 2007

AMENDED AND RESTATED FEBRUARY 21, 2008

APPROVED BY STOCKHOLDERS MAY 29, 2008

AMENDED AND RESTATED MAY 19, 2009

AMENDED AND RESTATED JANUARY 28, 2010

APPROVED BY STOCKHOLDERS MAY 27, 2010

AMENDED AND RESTATED JANUARY 28, 2010

APPROVED BY STOCKHOLDERS MAY 27, 2010

AMENDED AND RESTATED FEBRUARY 4, 2011

APPROVED BY STOCKHOLDERS MAY 19, 2011

AMENDED AND RESTATED FEBRUARY 8, 2013
APPROVED BY STOCKHOLDERS MAY 14, 2013

AMENDED BY THE COMPENSATION COMMITTEE FEBRUARY 27, 2014

AMENDED BY THE BOARD JANUARY 27, 2015

AMENDED BY THE COMPENSATION COMMITTEE JUNE 16, 2015

 

1.                                      PURPOSES.

 

(a)                                 Eligible Option Recipients. The persons
eligible to receive Options are the Non-Employee Directors of the Company.

 

(b)                                 Available Options. The purpose of the Plan
is to provide a means by which Non-Employee Directors may be given an
opportunity to benefit from increases in value of the Common Stock through the
granting of Nonstatutory Stock Options.

 

1

--------------------------------------------------------------------------------


 

(c)                                  General Purpose. The Company, by means of
the Plan, seeks to retain the services of its Non-Employee Directors, to secure
and retain the services of new Non-Employee Directors and to provide incentives
for such persons to exert maximum efforts for the success of the Company and its
Affiliates.

 

2.                                      DEFINITIONS.

 

(a)                                 “Affiliate” means, at the time of
determination, any “parent” or “subsidiary” of the Company as such terms are
defined in Rule 405 of the Securities Act.  The Board shall have the authority
to determine the time or times at which “parent” or “subsidiary” status is
determined within the foregoing definition.

 

(b)                                 “Annual Grant” means an Option granted
annually to all Non-Employee Directors who meet the criteria specified in
subsection 6(b) of the Plan.

 

(c)                                  “Annual Meeting” means the annual meeting
of the stockholders of the Company.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                                          A “Change in
Control,” with respect to Options granted on or after the effective date of the
Plan, will be deemed to have occurred upon the first to occur of an event set
forth in any one of the following paragraphs:

 

(i)                                                            the acquisition
(other than from the Company, by any person (as such term is defined in
Section 13(c) or 14(d) of the Exchange Act of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the combined voting power of the Company’s then outstanding voting
securities;

 

(ii)                                the individuals who, as of the effective
date of the Plan, are members of the Board (the “Incumbent Board”), cease for
any reason to constitute at least a majority of the Board, unless the election,
or nomination for election by the Company’s stockholders, of any new director
was approved by a vote of at least a majority of the Incumbent Board, and such
new director shall, for purposes of this Plan, be considered as a member of the
Incumbent Board; or

 

2

--------------------------------------------------------------------------------


 

(iii)                            the closing of:

 

(1)                                 a merger or consolidation involving the
Company if the stockholders of the Company, immediately before such merger or
consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of the corporation resulting
from such merger or consolidation in substantially the same proportion as
their ownership of the combined voting power of the voting securities of the
Company outstanding immediately before such merger or consolidation; or

 

(2)                                 a complete liquidation or dissolution of the
Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders of the Company in the same proportion as their ownership of stock
in the Company immediately prior to such acquisition.

 

For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.

 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Optionholder shall
supersede the foregoing definition with respect to Options subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.

 

(f)                                   “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                 “Common Stock” means the common stock of the
Company.

 

(h)                                 “Company” means Rigel Pharmaceuticals, Inc.,
a Delaware corporation.

 

(i)                                    “Consultant” means any person, including
an advisor, (i) engaged by the Company or an Affiliate to render consulting or
advisory services and who is compensated for

 

 

3

--------------------------------------------------------------------------------


 

such services or (ii) who is a member of the Board of Directors of an Affiliate.
However, the term “Consultant” shall not include either Directors of the Company
who are not compensated by the Company for their services as Directors or
Directors of the Company who are merely paid a director’s fee by the Company for
their services as Directors.

 

(j)                                    “Continuous Service” means that the
Optionholder’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated. The Optionholder’s
Continuous Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Optionholder renders service to the Company
or an Affiliate as an Employee, Consultant or Director or a change in the entity
for which the Optionholder renders such service, provided that there is no
interruption or termination of the Optionholder’s service. For example, a change
in status without interruption from a Non-Employee Director of the Company to a
Consultant of an Affiliate or an Employee of the Company will not constitute an
interruption of Continuous Service. The Board or the chief executive officer of
the Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.

 

(k)                                 “Director” means a member of the Board of
Directors of the Company.

 

(l)                                    “Disability” means the permanent and
total disability of a person within the meaning of Section 22(e)(3) of the Code.

 

(m)                             “Employee” means any person employed by the
Company or an Affiliate. Mere service as a Director or payment of a director’s
fee by the Company or an Affiliate shall not be sufficient to constitute
“employment” by the Company or an Affiliate.

 

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(o)                                 “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on the Nasdaq National Market or the Nasdaq
SmallCap Market, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the

 

4

--------------------------------------------------------------------------------


 

greatest volume of trading in the Common Stock) on the last market trading day
prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable.

 

(ii)                                In the absence of such markets for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Board.

 

(p)                                 “Initial Grant” means an Option granted to a
Non-Employee Director who meets the criteria specified in subsection 6(a) of the
Plan.

 

(q)                                 “IPO Date” means the effective date of the
initial public offering of the Common Stock.

 

(r)                                  “Non-Employee Director” means a Director
who is not an Employee.

 

(s)                                   “Nonstatutory Stock Option” means an
Option not intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder.

 

(t)                                    “Officer” means a person who is an
officer of the Company within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder.

 

(u)                                 “Option” means a Nonstatutory Stock Option
granted pursuant to the Plan.

 

(v)                                 “Option Agreement” means a written agreement
between the Company and an Optionholder evidencing the terms and conditions of
an individual Option grant. Each Option Agreement shall be subject to the terms
and conditions of the Plan.

 

(w)                               “Optionholder” means a person to whom an
Option is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Option.

 

5

--------------------------------------------------------------------------------


 

(x)                                 “Plan” means this Rigel
Pharmaceuticals, Inc. 2000 Non-Employee Directors’ Stock Option Plan.

 

(y)                                 “Rule 16b-3” means Rule 16b-3 promulgated
under the Exchange Act or any successor to Rule 16b-3, as in effect from time to
time.

 

(z)                                  “Securities Act” means the Securities Act
of 1933, as amended.

 

3.                                      ADMINISTRATION.

 

(a)                                 Administration by Board. The Board shall
administer the Plan. The Board may not delegate administration of the Plan to a
committee.

 

(b)                                 Powers of Board. The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                    To determine the provisions of each
Option to the extent not specified in the Plan.

 

(ii)                                To construe and interpret the Plan and
Options granted under it, and to establish, amend and revoke rules and
regulations for its administration. The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Option
Agreement, in a manner and to the extent it shall deem necessary or expedient to
make the Plan fully effective.

 

(iii)                            To amend the Plan or an Option as provided in
Section 12.

 

(iv)                             To terminate or suspend the Plan as provided in
Section 13.

 

(v)                                 Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company that are not in conflict with the provisions of the
Plan.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Effect of Board’s Decision. All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

 

(d)                                 Cancellation and Re-Grant of Options.
Notwithstanding anything to the contrary in the Plan, neither the Board nor any
Committee shall have the authority to: (i) reprice any outstanding Option under
the Plan, (ii) cancel and re-grant any outstanding Option under the Plan, or
(iii) effect any other action that is treated as a repricing under generally
accepted accounting principles unless, in each case, the stockholders of the
Company have approved such an action within twelve (12) months prior to such an
event.

 

4.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                 Share Reserve. Subject to the provisions of
Section 11 relating to adjustments upon changes in the Common Stock, the Common
Stock that may be issued pursuant to Options shall not exceed in the aggregate
1,235,000 shares of Common Stock, which number consists of (i) 33,333 shares of
Common stock initially reserved for issuance under the Plan plus (ii) 66,667
shares of Common stock approved by the Board in April 2003 and subsequently
approved by the Company’s stockholders plus (iii) 225,000 shares of Common Stock
approved by the Board in April 2005 and subsequently approved by the Company’s
stockholders plus (iv) 110,000 shares of Common Stock approved by the Board in
January 2007 and subsequently approved by the Company’s stockholders plus
(v) 100,000 shares of Common Stock approved by the Board in February 2008 and
subsequently approved by the Company’s stockholders plus (vi) 350,000 shares of
Common Stock approved by the Board in January 2010 and subsequently approved by
the Company’s stockholders plus (vii) 250,000 shares of Common Stock approved by
the Board in February 2011 and subsequently approved by the Company’s
stockholders plus (viii) 100,000 shares of Common Stock approved by the Board in
February 2013 and subsequently approved by the Company’s stockholders.

 

(b)                                 Reversion of Shares to the Share Reserve. If
any Option shall for any reason expire or otherwise terminate, in whole or in
part, without having been exercised in full, the shares of Common Stock not
acquired under such Option shall revert to and again become available for
issuance under the Plan. If any shares subject to an Option are not delivered to
an Optionholder because the Option is exercised through a reduction of shares
subject to the Option ( i.e ., “net exercised”), the number of shares that are
not delivered to the Optionholder shall not remain available for issuance under
the Plan. If any shares subject to an Option are not delivered to an
Optionholder because such shares are withheld in satisfaction of the withholding
of taxes incurred in connection with the exercise of an Option, the number of
shares that are not delivered

 

7

--------------------------------------------------------------------------------


 

to the Optionholder shall not remain available for subsequent issuance under the
Plan. If the exercise price of any Option is satisfied by tendering shares of
Common Stock held by the Optionholder (either by actual delivery or
attestation), then the number of shares so tendered shall not remain available
for subsequent issuance under the Plan.

 

(c)                                  Source of Shares. The shares of Common
Stock subject to the Plan may be unissued shares or reacquired shares, bought on
the market or otherwise.

 

5.                                      ELIGIBILITY.

 

The Options as set forth in section 6 automatically shall be granted under the
Plan to all Non-Employee Directors who meet the specified criteria.

 

6.                                      NON-DISCRETIONARY GRANTS.

 

(a)                                 Initial Grants. Without any further action
of the Board, each person who is elected or appointed for the first time to be a
Non-Employee Director automatically shall, upon the date of his or her initial
election or appointment to be a Non-Employee Director by the Board or
stockholders of the Company, be granted an Initial Grant to purchase eighty
thousand (80,000) shares of Common Stock on the terms and conditions set forth
herein.

 

(b)                                 Annual Grants. Without any further action of
the Board, a Non-Employee Director shall be granted an Annual Grant as follows:
On the day following each Annual Meeting commencing with the Annual Meeting in
2014, each person who is then a Non-Employee Director automatically shall be
granted an Annual Grant to purchase forty thousand (40,000) shares of Common
Stock on the terms and conditions set forth herein; provided, however, that if
the person has not been serving as a Non-Employee Director for the entire period
since the preceding Annual Meeting, then the number of shares subject to the
Annual Grant shall be reduced pro rata for each full quarter prior to the date
of grant during which such person did not serve as a Non-Employee Director.

 

7.                                      OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
required by the Plan. Each Option shall contain such additional terms and
conditions, not

 

8

--------------------------------------------------------------------------------


 

inconsistent with the Plan, as the Board shall deem appropriate. Each Option
shall include (through incorporation of provisions hereof by reference in the
Option or otherwise) the substance of each of the following provisions:

 

(a)                                 Term. No Option shall be exercisable after
the expiration of ten (10) years from the date it was granted.

 

(b)                                 Exercise Price. The exercise price of each
Option shall be one hundred percent (100%) of the Fair Market Value of the stock
subject to the Option on the date the Option is granted. Notwithstanding the
foregoing, an Option may be granted with an exercise price lower than that set
forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.

 

(c)                                  Consideration. The purchase price of stock
acquired pursuant to an Option may be paid, to the extent permitted by
applicable statutes and regulations, in any combination of the following
methods:

 

(i)                                    By cash or check.

 

(ii)                                Provided that at the time of exercise the
Common Stock is publicly traded and quoted regularly in The Wall Street Journal
, by delivery to the Company of shares of Common Stock that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at Fair Market Value on the date of exercise. “Delivery” for these
purposes shall include delivery to the Company of the Optionholder’s attestation
of ownership of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, the Optionholder may not exercise the Option by
tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.

 

(iii)                            Provided that at the time of exercise the
Common Stock is publicly traded and quoted regularly in The Wall Street Journal
, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.

 

9

--------------------------------------------------------------------------------


 

(iv)                             By a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate exercise price;  provided, however,  that the
Company shall accept a cash or other payment from the Optionholder to the extent
of any remaining balance of the aggregate exercise price not satisfied by such
holding back of whole shares;  provided, further, however,  that shares of
Common Stock will no longer be outstanding under an Option and will not be
exercisable thereafter to the extent that (i) shares are used to pay the
exercise price pursuant to the “net exercise,” (ii) shares are delivered to the
Optionholder as a result of such exercise, and (iii) shares are withheld to
satisfy tax withholding obligations.

 

(d)                                 Transferability. The Board may, in its sole
discretion, impose such limitations on the transferability of Options as the
Board shall determine.  In the absence of such a determination by the Board to
the contrary, the following restrictions on the transferability of Options shall
apply:

 

(i)                                    Restrictions on Transfer.  An Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder; provided, however, that the Board may, in its sole
discretion, permit transfer of the Option in a manner that is not prohibited by
applicable tax and securities laws upon the Optionholder’s request.  Except as
explicitly provided herein, an Option may not be transferred for consideration.

 

(ii)                                Domestic Relations Orders.  Notwithstanding
the foregoing, an Option may be transferred pursuant to a domestic relations
order.

 

(iii)                            Beneficiary Designation.  Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the Company, in
a form provided by or otherwise satisfactory to the Company and any broker
designated by the Company to effect Option exercises, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be entitled
to exercise the Option and receive the Common Stock or other consideration
resulting from such exercise.  In the absence of such a designation, the
executor or administrator of the Optionholder’s estate shall be entitled to
exercise the Option and receive the Common Stock or other consideration
resulting from such exercise.

 

(e)                                  Exercise Schedule. The Option shall be
exercisable as the shares of Common Stock subject to the Option vest.

 

10

--------------------------------------------------------------------------------


 

(f)                                   Vesting Schedule.

 

(i)                                    Each Option granted as an initial grant
shall vest in accordance with the schedule set forth below that results in a
shorter period of full vesting:

 

(1)                                 1/36th of the shares of Common Stock subject
to the Option shall vest each month after the date of grant over a period of
three (3) years; or

 

(2)                                 the Option shall vest in equal monthly
installments after the date of grant over a period commencing on the date that
the Optionholder is appointed for the first time to be a Non-Employee Director
by the Board and ending on the date of the Annual Meeting at which the
Optionholder is first scheduled to be considered for election to be a
Non-Employee Director by the stockholders of the Company.

 

(ii)                                Each Option granted as an annual grant
before the Annual Meeting in 2008 shall vest such that 1/36th of the shares of
Common Stock subject to such Option shall vest each month after the date of
grant over a period of three (3) years; and each Option granted as an annual
grant on or after the Annual Meeting in 2008 shall vest such that 1/12 th of the
shares of Common Stock subject to such Option shall vest each month after the
date of grant over a period of one (1) year.

 

(g)                                 Termination of Continuous Service. In the
event an Optionholder’s Continuous Service terminates (other than upon the
Optionholder’s death or Disability), the Optionholder may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise it as of
the date of termination) but only within such period of time ending on the
earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service, or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate.

 

(h)                                 Extension of Termination Date. If the
exercise of the Option following the termination of the Optionholder’s
Continuous Service (other than upon the Optionholder’s death or Disability)
would be prohibited at any time solely because the issuance of shares would
violate the registration requirements under the Securities Act, then the Option
shall terminate on the earlier of (i) the expiration of the term of the Option
set forth in subsection 7(a) or (ii) the expiration of a total period of three
(3) months (that need not be consecutive) after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.

 

11

--------------------------------------------------------------------------------


 

(i)                                    Disability of Optionholder. In the event
an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s Disability, the Optionholder may exercise his or her Option (to
the extent that the Optionholder was entitled to exercise it as of the date of
termination), but only within such period of time ending on the earlier of
(i) the date twelve (12) months following such termination or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified herein, the Option shall terminate.

 

(j)                                    Death of Optionholder. In the event
(i) an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death or (ii) the Optionholder dies within the three-month period
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise the Option as of the date of death) by the
Optionholder’s estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by a person designated to exercise the Option upon
the Optionholder’s death, but only within the period ending on the earlier of
(1) the date eighteen (18) months following the date of death or (2) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after death, the Option is not exercised within the time specified herein, the
Option shall terminate.

 

8.                                      COVENANTS OF THE COMPANY.

 

(a)                                 Availability of Shares. During the terms of
the Options, the Company shall keep available at all times the number of shares
of Common Stock required to satisfy such Options.

 

(b)                                 Securities Law Compliance. The Company shall
seek to obtain from each regulatory commission or agency having jurisdiction
over the Plan such authority as may be required to grant Options and to issue
and sell shares of Common Stock upon exercise of the Options; provided, however,
that this undertaking shall not require the Company to register under the
Securities Act the Plan, any Option or any stock issued or issuable pursuant to
any such Option. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of stock under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell stock upon exercise of such Options unless and until such authority is
obtained.

 

12

--------------------------------------------------------------------------------


 

9.                                      USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to Options shall constitute general
funds of the Company.

 

10.                               MISCELLANEOUS.

 

(a)                                 Stockholder Rights. No Optionholder shall be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares subject to such Option unless and until such Optionholder
has satisfied all requirements for exercise of the Option pursuant to its terms.

 

(b)                                 No Service Rights. Nothing in the Plan or
any instrument executed or Option granted pursuant thereto shall confer upon any
Optionholder any right to continue to serve the Company as a Non-Employee
Director or shall affect the right of the Company or an Affiliate to terminate
(i) the employment of an Employee with or without notice and with or without
cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

 

(c)                                  Investment Assurances. The Company may
require an Optionholder, as a condition of exercising or acquiring stock under
any Option, (i) to give written assurances satisfactory to the Company as to the
Optionholder’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; and (ii) to give
written assurances satisfactory to the Company stating that the Optionholder is
acquiring the stock subject to the Option for the Optionholder’s own account and
not with any present intention of selling or otherwise distributing the stock.
The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (iii) the issuance of the shares upon the
exercise or acquisition of stock under the Option has been registered under a
then currently effective registration statement under the Securities Act or
(iv) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Withholding Obligations. The Optionholder
may satisfy any federal, state or local tax withholding obligation relating to
the exercise or acquisition of stock under an Option by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Optionholder by the Company) or by a combination of such means: 
(i) tendering a cash payment; (ii) authorizing the Company to withhold shares
from the shares of the Common Stock otherwise issuable to the Optionholder as a
result of the exercise or acquisition of stock under the Option, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (iii) delivering to the
Company owned and unencumbered shares of the Common Stock.

 

(e)                                  Electronic Delivery.  Any reference herein
to a “written” agreement or document shall include any agreement or document
delivered electronically or posted on the Company’s intranet.

 

11.                               ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)                                 Capitalization Adjustments. If any change is
made in the stock subject to the Plan, or subject to any Option, without the
receipt of consideration by the Company (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company), the Board shall
appropriately and proportionately adjust (i) the class(es) and maximum number of
securities subject both to the Plan pursuant to subsection 4(a) and to the
nondiscretionary Options specified in Section 5, (ii) the class(es) and number
of securities and price per share of stock subject to outstanding Options. The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive. (The conversion of any convertible securities of the Company
shall not be treated as a transaction “without receipt of consideration” by the
Company.)

 

(b)                                 Corporate Transaction. In the event of (i) a
sale, lease or other disposition of all or substantially all of the securities
or assets of the Company, (ii) a merger or consolidation in which the Company is
not the surviving corporation or (iii) a reverse merger in which the Company is
the surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, then any surviving
corporation or acquiring corporation may assume any Options outstanding under
the Plan or may substitute similar Options (including an option to acquire the
same consideration paid to the stockholders in the transaction described in this
subsection 11(b)) for those outstanding under the Plan. In the event no
surviving corporation or acquiring corporation assumes such Options or
substitutes similar Options for those outstanding under the Plan, then with
respect to Options held by Optionholders who are in

 

14

--------------------------------------------------------------------------------


 

Continuous Service immediately prior to such an event, the vesting of such
Options (and the time during which such Options may be exercised) shall be
accelerated in full, and the Options shall terminate if not exercised at or
prior to such event. With respect to any other Options outstanding under the
Plan, such Options shall terminate if not exercised prior to such event.

 

(c)                                  Change in Control.  Upon a Change in
Control, all Options held by each Optionholder whose Continuous Service has not
terminated immediately prior to the Change in Control shall become fully vested
and exercisable immediately prior to the effectiveness of such Change in
Control.

 

12.                               AMENDMENT OF THE PLAN AND OPTIONS.

 

(a)                                 Amendment of Plan. The Board at any time,
and from time to time, may amend the Plan. However, except as provided in
Section 11 relating to adjustments upon changes in stock, no amendment shall be
effective unless approved by the stockholders of the Company to the extent
stockholder approval is necessary to satisfy the requirements of Rule 16b-3 or
any Nasdaq or securities exchange listing requirements.

 

(b)                                 Stockholder Approval. The Board may, in its
sole discretion, submit any other amendment to the Plan for stockholder
approval.

 

(c)                                  No Impairment of Rights. Rights under any
Option granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (i) the Company requests the consent of the
Optionholder and (ii) the Optionholder consents in writing.

 

(d)                                 Amendment of Options. The Board at any time,
and from time to time, may amend the terms of any one or more Options including,
but not limited to, amendments to provide terms more favorable than previously
provided in the agreement evidencing an Option, subject to any specified limits
in the Plan that are not subject to Board discretion; provided, however, that
the rights under any Option shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.

 

15

--------------------------------------------------------------------------------


 

13.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                 Plan Term. The Board may suspend or
terminate the Plan at any time. No Options may be granted under the Plan while
the Plan is suspended or after it is terminated.

 

(b)                                 No Impairment of Rights. Suspension or
termination of the Plan shall not impair rights and obligations under any Option
granted while the Plan is in effect except with the written consent of the
Optionholder.

 

14.                               EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on the IPO Date, but no Option shall be
exercised unless and until the Plan has been approved by the stockholders of the
Company, which approval shall be within twelve (12) months before or after the
date the Plan is adopted by the Board.

 

15.                               CHOICE OF LAW.

 

All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of Delaware, without regard to
such state’s conflict of laws rules.

 

16

--------------------------------------------------------------------------------